—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty after a tier III disciplinary hearing of violating the prison disciplinary rules which prohibit inmates from assaulting staff, refusing a direct order and engaging in violent conduct. According to the misbehavior report, petitioner refused an order to “lock-in”, bumped a correction officer in the chest and raised his arm in an aggressive manner. On administrative appeal his guilt was affirmed and we confirm. Contrary to petitioner’s contention, we find that the detailed misbehavior report, combined with the testimony produced at the hearing, provide substantial evidence of his guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner denied any wrongdoing, this merely raised a credibility issue for the Hearing Officer to *909resolve (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811). Finally, we note that petitioner’s claim of Hearing Officer bias is unpreserved due to his failure to object at the hearing. In any event, were this contention properly before us, we would find it to be lacking in merit.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.